El Juez Presidente Señor Del Toro
emitió la opinión de] tribunal.
El 15 de jubo de 1940 la parte apelada solicitó la deses-timación del recurso de apelación interpuesto en este caso por ser frívolo. Al día siguiente se señaló la vista de la moción para noviembre seis siguiente.
En octubre treinta la parte apelante impugnó.por escrito la moción alegando que el recurso era meritorio. Al acto de la vista sólo asistió la parte apelada por su abogado pidiendo además la desestimación del recurso por no haber presentado el apelante su alegato.
 Consta de los autos que la sentencia apelada se dictó en diciembre 15, 1939, y que el récord de la apelación fué archivado en la secretaría de este tribunal en abril 25, 1940; *653que en junio 4 siguiente solicitó el apelante una prórroga de treinta días para presentar su alegato, prórroga que le fué negada por haberse pedido fuera de término; que entonces se acudió a la discreción del tribunal y éste en el ejercicio de la misma concedió un nuevo término que vencería en julio catorce, solicitándose y concediéndose después nuevas pró-rrogas. La pedida en octubre 1 se concedió en .octubre 2, con el carácter de última, para vencer en noviembre primero.
Así las cosas, en octubre 25 el apelante solicitó otra prórroga de treinta días alegando por toda razón
“Que a consecuencia de haber tenido el abogado del apelante que utilizar todo el tiempo en la preparación del alegato para su radica-ción en el caso de Caguas Company Inc. v. Alejandro López Fauet no le fué posible prestar su debida atención al alegato del presente caso.”
Y a la petición s© proveyó en octubre 26, 1940, como sigue:
“Habiéndose concedido al apelante en octubre 2, 1940, una prórroga con carácter de última para radicar su alegato, no ha lugar a la nueva prórroga que se solicita.”
No obstante contar el apelante con cuatro días de la prórroga eoncedídale el 2 de octubre, dejó de presentar su alegato, lo que tampoco hizo en o antes de noviembre 6, día de la vista de la moción de desestimación, ni ha hecho aún.
Creemos que el abandono del apelante que surge de los autos es de tal naturaleza que si bien no podrá desestimarse la apelación por la falta de la presentación del alegato, como solicitó la parte apelada, por no haberse notificado la solici-tud, antes de entrar a considerar la moción d© desestimación en sus méritos, debe, de acuerdo con la regia 60 del regla-mento del tribunal, citársele para que comparezca el 25 de noviembre en curso a exponer las razones que puedan asis-tirle y por virtud de las cuales no deba desestimarse de oficio su apelación por haber dejado de cumplir con el deber que dicho reglamento le impone de presentar en tiempo su alegato.